PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,102,661
Issued: 16 October 2018
Application of SHUSTER, Brian, Mark
Application No. 15/012,159
Filed: 1 Feb 2016
For: TIME-DEPENDENT CLIENT INACTIVITY INDICIA IN A MULTI-USER ANIMATION ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. § 120 FOR THE BENEFIT OF A PRIOR-FILED NON-PROVISIONAL APPLICATION (37 C.F.R. § 1.78(e))” filed October 1, 2020. The petition is being treated under 37 C.F.R. § 1.78(e). 

The petition under 37 CFR 1.78 is DISMISSED.

A review of the application as filed reveals that the claim for priority to the non-provisional applications as set forth on petition and in the later filed ADS, was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition fails to comply with items (1) and (3) above.  

In regards to item (1), the Application Data Sheet (ADS) submitted herewith fails to comply 
with 37 CFR 1.76(c)(2) which, with regard to application data sheets states:



(2) An application data sheet providing corrected or updated information may 
include all of the sections listed in paragraph (b) of this section or only those 
sections containing changed or updated information. The application data sheet 
must include the section headings listed in paragraph (b) of this section for each 
section included in the application data sheet, and must identify the information 
that is being changed, with underlining for insertions, and strike-through or 
brackets for text removed, except that identification of information being changed
is not required for an application data sheet included with an initial submission 
under 35 U.S.C. 371. 

As no benefit claim from Application No. 13/286,045 to Application No. 11/928,584 was previously recognized, the entire benefit claim (the prior application number, continuity type, application number, and filing date) must be marked on the ADS in accordance with 37 CFR 1.76(c) to add the benefit claim.

In regards to item (3), a statement of unintentional delay has been provided. However, the petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.



In view thereof, the petition in the instant matter is not grantable.

Before the petition under 37 CFR § 1.78(e) can be granted, a renewed petition, an ADS 
(complying with the provisions of 37 CFR 1.76(c)(2)), accompanied by a showing of 
additional information that provides an explanation of the circumstances surrounding 
the delay that establishes the entire delay was unintentional and a certificate of correction is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball 
at (571) 272-3212. 


/DOUGLAS I WOOD/
Attorney Advisor, OPET